Exhibit 10.4

 

 

 

TRANSITION SERVICES AGREEMENT

between

THE WILLIAMS COMPANIES, INC.

and

WPX ENERGY, INC.

Dated as of December 30, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Table of Definitions      1   

Section 1.2

  Certain Defined Terms      2   

Section 1.3

  Other Capitalized Terms      4   

ARTICLE II TERM

     5   

Section 2.1

  Term      5   

Section 2.2

  No Extension of Term      5   

ARTICLE III SERVICES

     5   

Section 3.1

  Performance of Services      5   

Section 3.2

  Independent Contractor Status      6   

Section 3.3

  Service Standards      6   

Section 3.4

  Conflict of Interest      7   

Section 3.5

  WPX’s Obligations      7   

Section 3.6

  Third Party Consents      7   

Section 3.7

  Services Provided by WPX      8   

ARTICLE IV COMPENSATION

     8   

Section 4.1

  Charge for Services      8   

Section 4.2

  Taxes      8   

Section 4.3

  Invoicing and Payment      8   

ARTICLE V WMB SUBCONTRACTORS AND PERSONNEL

     9   

Section 5.1

  Subcontractors      9   

Section 5.2

  Compliance      9   

ARTICLE VI TRANSITION SERVICES MANAGEMENT

     9   

Section 6.1

  Transition Services Management Process      9   

Section 6.2

  Books and Records; Audit      9   

Section 6.3

  Audit Rights for Intellectual Property      10   

ARTICLE VII FACILITIES AND SYSTEMS

     10   

Section 7.1

  WPX Facilities      10   

Section 7.2

  WMB Facilities and WMB Systems      11   

Section 7.3

  Physical Security for Facilities      11   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE VIII TECHNOLOGY AND PROPRIETARY RIGHTS

     11   

Section 8.1

  Related Agreements      11   

Section 8.2

  Limited License to Use WMB Work Processes and Software      12   

Section 8.3

  No Implied Licenses      12   

Section 8.4

  Managed WPX Contracts      12   

ARTICLE IX DATA SECURITY

     12   

Section 9.1

  Ownership      12   

Section 9.2

  Data Security      12   

ARTICLE X REPRESENTATIONS AND WARRANTIES

     13   

Section 10.1

  Service Warranty      13   

Section 10.2

  Disclaimer      13   

ARTICLE XI INSURANCE

     13   

Section 11.1

  Coverage      13   

Section 11.2

  Subrogation      13   

Section 11.3

  Certificates of Insurance      13   

Section 11.4

  Risk of Loss      13   

ARTICLE XII TERMINATION

     14   

Section 12.1

  Early Termination of the Services      14   

Section 12.2

  WMB’s Right to Terminate for Compliance Issues      14   

Section 12.3

  Survival      14   

Section 12.4

  Effect of Termination      14   

ARTICLE XIII GENERAL PROVISIONS

     14   

Section 13.1

  Limitation of Liability; Indemnification      14   

Section 13.2

  Compliance With Laws      15   

Section 13.3

  Further Action      15   

Section 13.4

  Expenses      15   

Section 13.5

  Authorization      15   

Section 13.6

  Assignment      15   

Section 13.7

  Force Majeure      16   

Section 13.8

  Acknowledgment      16   

Section 13.9

  Order of Precedence      16   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

Section 13.10

  References      16   

Section 13.11

  Incorporation of Separation Agreement Provisions      16   

 

Schedule A         Statements of Work (by Functional Service Area)

Schedule A-1

   Payroll and Human Resources Administration

Schedule A-2

   Information Technology

Schedule A-3

   Finance and Accounting, Cash Management and Treasury

Schedule A-4

   Tax Services

Schedule A-5

   Enterprise Business Services

Schedule A-6

   Internal Audit Services

Schedule A-7

   Corporate Communications and Investor Relations

Schedule A-8

   Legal, Regulatory, Government Affairs and Records Management

Schedule A-9

   Real Estate and Facilities Management

Schedule A-10

   Insurance and Claims Administration

Schedule B         Managed WPX Contracts

Schedule C         Service Management Model

Schedule D         List of Supported Facilities

 

iv



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT, dated as of December 30, 2011 (this “Agreement”),
by and between The Williams Companies, Inc., a Delaware corporation (“WMB”), and
WPX Energy, Inc., a Delaware corporation (“WPX”).

RECITALS

A. Pursuant to the Separation and Distribution Agreement, dated as of the date
hereof, by and between WMB and WPX (the “Separation Agreement”), the parties are
agreeing to separate the exploration and production business and operations of
WMB from the remainder of WMB.

B. The parties also desire that the WMB Entities provide the WPX Entities with
certain services related to the WPX Business described in this Agreement on and
after the Distribution Date, as more fully set forth herein.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Table of Definitions. The following terms have the meanings set
forth on the pages referenced below:

 

Definition

   Page  

Agreement

     1   

Charges

     5   

Equipment

     2   

Force Majeure Event

     2   

Functional Service Areas

     2   

Intellectual Property Rights

     3   

Managed WPX Contracts

     3   

Pricing

     5   

Separation Agreement

     1   

Services

     3   

Software

     3   

Subcontractors

     3   

Systems

     3   

Term

     5   

Third Party Consents

     3   

Transition Service Managers

     3   

WMB

     1   



--------------------------------------------------------------------------------

WMB Equipment

     3   

WMB Facilities

     3   

WMB Personnel

     3   

WMB Service Manager

     3   

WMB Software

     4   

WMB Systems

     4   

WPX

     1   

WPX Data

     4   

WPX Equipment

     4   

WPX Facilities

     4   

WPX Personnel

     4   

WPX Service Manager

     4   

WPX Software

     4   

WPX Systems

     4   

Section 1.2 Certain Defined Terms. For the purposes of this Agreement:

“Equipment” means computer and telecommunications equipment (without regard to
the entity owning or leasing such equipment) including: (a) servers, personal
computers, and associated attachments, accessories, peripheral devices,
printers, cabling and other equipment; and (b) private branch exchanges,
multiplexors, modems, CSUs/DSUs, hubs, bridges, routers, switches and other
telecommunications equipment.

“Force Majeure Event” means any riot, war, public disturbance, strike, lockout,
labor dispute, fire explosion, storm, flood, acts of God, major breakdown or
failure of transportation, manufacturing, distribution or storage facilities, or
any other event which is not within the control of the party whose performance
is interfered with and which by the exercise of reasonable diligence such party
is unable to prevent.

“Functional Service Areas” means the following categories of services, each of
which are set forth in more detail in the following statements of work: Payroll
and Human Resources Administration (Schedule A-1), Information Technology
(Schedule A-2), Finance and Accounting, Cash Management and Treasury (Schedule
A-3), Tax Services (Schedule A-4), Enterprise Business Services (Schedule A-5),
Internal Audit Services (Schedule A-6), Corporate Communications and Investor
Relations (Schedule A-7), Legal, Regulatory, Government Affairs and Records
Management (Schedule A-8), Real Estate and Facilities Management (Schedule A-9)
and Insurance and Claims Administration (Schedule A-10).

“Intellectual Property” means (a) patents and pending patent applications;
(b) trademarks, service marks, trade names and trade dress; (c) copyrights,
including copyrights in computer Software; (d) confidential and proprietary
information, including trade secrets; (e) data base rights; (f) design rights
and rights in designs; (g) rights in domain names; (h) rights in know-how;
(i) all other intellectual property rights subsisting now or in the future,
anywhere in the world; and (j) registrations, right to register and pending
applications for registration of the foregoing.

 

2



--------------------------------------------------------------------------------

“Intellectual Property Rights” means any and all common law, statutory and other
Intellectual Property rights honored and/or enforceable under any laws.

“Managed WPX Contracts” means, collectively, the WPX Entity contracts that are
(a) identified on Schedule B as of the date hereof or (b) subsequently added
thereto by agreement of the parties as additional contracts with respect to
which WMB will have management responsibility.

“Pricing” means cost information provided by WMB for each Functional Service
Area based on actual monthly cost allocations for the prior twelve months as set
forth in Schedule A.

“Services” means the services provided in the Functional Service Areas pursuant
to Schedule A.

“Software” means programs and programming (including the supporting
documentation, media, on-line help facilities and tutorials).

“Subcontractors” means the WMB Entities’ contractors or other agents that
perform a portion of the Services.

“Systems” means WPX Systems and the WMB Systems or either of them.

“Third Party Consents” means the consents required from third parties in
connection with the WMB Entities’ provision, and WPX Entities’ receipt, of the
Services and/or Managed WPX Contracts.

“Transition Service Managers” means the WPX Service Manager and the WMB Service
Manager.

“WMB Equipment” means Equipment owned or leased by any WMB Entity or
Subcontractor and used in connection with the Services, but excluding WPX
Equipment.

“WMB Facilities” means the facilities maintained by the WMB Entities and the
Subcontractors providing Services on behalf of the WMB Entities.

“WMB Personnel” means those employees, representatives, contractors,
subcontractors and agents of the WMB Entities who perform any Services under
this Agreement.

“WMB Service Manager” means the individual appointed by WMB to represent WMB and
be primarily responsible for the management of the WMB/WPX relationship under
this Agreement.

“WMB Software” means all Software programs and programming owned by, or provided
under license to, WMB and used to provide the Services (and all modifications,
replacements, upgrades, enhancements, documentation, materials and media
relating to the foregoing), but excluding WPX Software.

 

3



--------------------------------------------------------------------------------

“WMB Systems” means the WMB IT platform used to provide the Services, plus any
other interconnected grouping of WMB Equipment and/or WMB Software used in
connection with the Services, and all additions, modifications, substitutions,
upgrades or enhancements thereto.

“WPX Data” means (a) any data or information of the WPX Entities, or their
respective vendors or other business partners, that is provided to or obtained
by the WMB Entities solely in the performance of their obligations under this
Agreement, including data and information regarding the WPX Business (including
without limitation WPX products, consumer markets, assets and finances) or the
WPX Facilities, and (b) any data or information collected or processed in
connection with the Services.

“WPX Equipment” means all Equipment owned or leased by any WPX Entity and used
in connection with the Services, but excluding WMB Equipment.

“WPX Facilities” means the locations where the WPX Entities will receive
Services as set forth on Schedule D.

“WPX Personnel” means the employees, representatives, contractors,
subcontractors and agents of the WPX Entities.

“WPX Service Manager” means the individual appointed by WPX to represent WPX and
be primarily responsible for the management of the WMB/WPX relationship under
this Agreement.

“WPX Software” means all Software owned by, or provided under license to, the
WPX Entities and used in connection with the Services (and all modifications,
replacements, upgrades, enhancements, documentation, materials and media
relating to the foregoing), but excluding WMB Software.

“WPX Systems” means an interconnected grouping of WPX Equipment and/or WPX
Software used in connection with the Services, and all additions, modifications,
substitutions, upgrades or enhancements thereto.

Section 1.3 Other Capitalized Terms. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to them in the Separation Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE II

TERM

Section 2.1 Term. The term of this Agreement will begin on, and include, the
Distribution Date and continue in effect for one year, unless terminated earlier
in accordance with the terms of this Agreement (the “Term”).

Section 2.2 No Extension of Term. There will be no extension of Services beyond
the Term.

ARTICLE III

SERVICES

Section 3.1 Performance of Services.

(a) Performance. During the Term of this Agreement, WMB shall provide (or shall
cause one or more of the WMB Entities to provide) the Services to the WPX
Entities. Any Service to be provided under this Agreement may be provided by WMB
directly or through any of the WMB Entities. WMB shall not be relieved of any of
its obligations under this Agreement as a result of the provision of Services by
any other WMB Entity pursuant to this Section 3.1(a).

(b) Identification of Services Requested and Charges.

(i) The parties agree to make available appropriate subject matter experts to
meet to identify the specific tasks that are an inherent, necessary, and
customary part of the Services for each Functional Service Area. WPX will agree
to pay the Pricing plus WMB’s actual expenses (including retention payments
payable to WMB Personnel primarily engaged in providing Services or otherwise
agreed by the Parties to be critical to the Parties’ obligations under this
Agreement), plus an administrative reimbursement fee of 8.5% of costs and
expenses (together, the “Charges”).

(ii) In the event that the parties fail to agree in writing upon Charges or a
description of Services for a Functional Service Area prior to the Distribution
Date, then the WMB Entities may, in the sole discretion of WMB, either (A) be
excused from performing any or all of the Services during the Term or
(B) provide any or all of the Services in substantially similar scope, quality
and nature as those provided by the WMB Entities as of the date immediately
prior to the Distribution Date for the Charges proposed by WMB.

(c) Subsequent Adjustments. The parties acknowledge that certain items of
Equipment or Software or certain contracts existing as of the date hereof may
have been inadvertently omitted from, included in or mischaracterized under, the
applicable Schedules. Accordingly, the parties agree that to the extent any such
omitted, included or mischaracterized item is discovered, the discovering party
shall promptly notify the other party and the parties shall promptly amend the
relevant Schedule. However, if such discovered information (i) could reasonably
result in a material increase or material decrease in the cost of providing
Services, (ii) would require any WMB Entity

 

5



--------------------------------------------------------------------------------

to retain additional employees or resources, (iii) creates a conflict of
interest or other adverse consequence for any WMB Entity, or (iv) becomes
impracticable due to reasons outside the control of WMB, then the WMB Entities
will have no obligation to perform such Services, and WMB will have no
obligation to amend the relevant Schedule.

(d) WPX Input. To the extent a WMB Entity responsibility set forth in a
statement of work on Schedule A relies upon input, instructions or policies from
any WPX Entity in performing such Services, the WMB Entities will comply with
WPX’s reasonable input, instructions or policies, provided, that until the
relevant WPX Entity provides such input, instructions or policies, the WMB
Entities may, in the sole discretion of WMB, either (i) be excused from
performing the relevant Services or (ii) provide the relevant Services in
accordance with the WMB Entities’ applicable practices as of the date the
relevant Services are to be delivered.

Section 3.2 Independent Contractor Status.

(a) Each Person (including any employee or agent of the WMB Entities) that
provides Services hereunder is an independent contractor, with all of the
attendant rights and liabilities of an independent contractor, and not an agent
or employee of any WPX Entity. Any provision in this Agreement, or any action by
any WPX Entity, that may appear to give any WPX Entity the right to direct or
control any WMB Entity in performing under this Agreement means that such WMB
Entity shall follow the desires of such WPX Entity in results only. Nothing in
this Agreement shall be construed to create the relationship of partnership,
principal and agent, joint venture, or fiduciary and beneficiary between or
among any WMB Entity, on the one hand, and any WPX Entity, on the other hand.

(b) Each WMB Entity shall withhold and pay any contribution measured by wages of
its employees required by the Federal Insurance Corporation Act and all other
contributions, taxes and other charges required to be withheld or paid pursuant
to any state or federal statute and shall accept exclusive liability therefore.

Section 3.3 Service Standards. Unless otherwise specified in this Agreement
(including the Schedules), the Services under this Agreement will initially be
performed in substantially the same scope, quality and nature (including
historical usage levels) that such Services were generally performed by the WMB
Entities for the WPX Businesses as of the date immediately prior to the
Distribution Date, and thereafter will continue to be performed in substantially
the same scope, quality and nature (including usage levels) as WMB generally
performs such services for the WMB Businesses, except to the extent such
Services differ because of the need to follow legal corporate formalities and to
keep WPX Data separate from WMB data. In no event will any WMB Entity be
required to make any customization to the Services (or the WMB Systems or work
processes) that are unique to the WPX Entities, beyond the customizations that
WMB elects to make to support the WMB Systems and work processes. To the extent
WPX requests Services that exceed the historical usage levels of the WPX
Businesses, and WMB agrees in its sole discretion to provide such Services, the
parties will determine pricing as described in Section 3.1(b). The WPX Entities
shall comply with the WMB Entities’ applicable work processes, policies and
procedures and any applicable terms and conditions of third party suppliers.

 

6



--------------------------------------------------------------------------------

Section 3.4 Conflict of Interest. In the event that WMB determines there is a
conflict of interest (other than a conflict of interest described in
Section 12.2(b), which shall be governed by that Section) between any WMB Entity
and any WPX Entity related to the performance of the Services on an issue that
could reasonably have an adverse impact on any WMB Entity with regard to such
entity’s code of business conduct or public relations, or with regard to a
Governmental Authority, WMB shall notify WPX of such issue. The parties will
then work together, through the Transition Service Managers, to resolve such
issue. If the parties are unable to resolve such issue to their mutual
satisfaction within 30 days, the WMB Entities will not be obligated to perform
the Services giving rise to the conflict of interest, and the WPX Entities shall
have the right to perform such Services for themselves solely to the extent
necessary to avoid the conflict of interest.

Section 3.5 WPX’s Obligations.

(a) The WPX Entities shall (i) use the Services in substantially the same manner
and for the same purposes (and for no other purpose) as such Services were used
by the WPX Entities as of the date immediately prior to the Distribution Date
and (ii) endeavor in good faith to cease using such Services as soon as
practicable following the Distribution Date but in any event no later than the
termination date set forth for any particular Service in Schedule A. No WPX
Entity shall, directly or indirectly, resell or permit the use of any of the
Services to or by any third party.

(b) WMB’s failure to perform its obligations under this Agreement shall be
excused if and to the extent such non-performance is caused by (i) the actions
or inactions of any WPX Entity or a third party contractor performing
obligations on behalf of any WPX Entity under this Agreement, or (ii) the
failure of any WPX Entity or such a third party contractor to perform the WPX
Entities’ obligations under this Agreement or otherwise comply with the WMB
Entities’ work processes, policies and procedures and any requirements under the
WMB Entities’ third party contracts. WPX shall be responsible for any additional
costs incurred by any WMB Entity in connection with providing the Services as a
result of (i) or (ii) above.

Section 3.6 Third Party Consents.

(a) Responsibility. Each party will be responsible for obtaining the Third Party
Consents required under its, and its Affiliates’, third party contracts
pertaining to any Software, Equipment, Systems or other materials or associated
services required in connection with the Services under this Agreement. Such
responsibility shall include the administrative activities necessary to obtain
the Third Party Consents and payment of the fees and/or expenses associated with
obtaining the Third Party Consents. For the avoidance of doubt, WPX will be
responsible for the cost of obtaining Third Party Consents necessary for any
Managed WPX Contracts.

 

7



--------------------------------------------------------------------------------

(b) Contingent Arrangements. If, despite using commercially reasonable efforts,
either party is unable to obtain a Third Party Consent for which it is
responsible, the parties will consider such third party contract to be a
transfer not effected on or before the Effective Time as described in
Section 2.4 of the Separation Agreement, or may agree that such third party
contract will be a Managed WPX Contract. Nothing in this Section 3.6 obligates
any WMB Entity to provide any Service to any WPX Entity after the Term.

Section 3.7 Services Provided by WPX. In the event that WMB determines that it
will require services related to the WMB Business from WPX on or after the
Distribution Date, then WMB shall provide WPX with a written notice requesting
such services. WPX agrees that, upon delivery of any such notice, it will use
commercially reasonable efforts to provide such services on the same terms and
conditions as the Services provided hereunder.

ARTICLE IV

COMPENSATION

Section 4.1 Charge for Services. WPX shall pay to WMB the Charges set forth in
Section 3.1, and any other charges provided for elsewhere in this Agreement, for
the Services in accordance with the terms set forth in this Agreement.

Section 4.2 Taxes. In addition to the other sums payable under this Agreement,
WPX shall pay, and hold each WMB Entity harmless against, all sales, use or
other taxes, or other fees or assessments imposed by law in connection with the
provision of the Services, other than income, franchise or margin taxes measured
by WMB’s net income or margin and other than any gross receipts or other
privilege taxes imposed on WMB. WMB and WPX shall cooperate with each other and
use commercially reasonable efforts to assist the other in entering into such
arrangements as the other may reasonably request in order to minimize, to the
extent lawful and feasible, the payment or assessment of any taxes relating to
the transactions contemplated by this Agreement; provided, however, that nothing
in this Section 4.2 shall obligate WMB to cooperate with, or assist, WPX in any
arrangement proposed by WPX that would, in WMB’s sole discretion, have a
detrimental effect on any WMB Entity.

Section 4.3 Invoicing and Payment. WMB will invoice WPX by the 8th Business Day
of the month following the month in which Services were performed; or, for
Services priced at an hourly rate, the month following the month in which hours
of effort have been reported to WMB. WPX will pay undisputed invoiced amounts
(including any undisputed amount of an invoice where only a portion is in
dispute) by the 28th calendar day of the month in which such invoice is
received, and any disputed portion of an invoiced amount shall be resolved in
accordance with Section 6.1 below. If the 28th calendar day does not fall on a
Business Day, WPX will pay invoiced amounts on the next Business Day. Payments
for amounts past due shall bear interest calculated on a per annum basis from
the due date to the date of actual payment at a fluctuating interest rate equal
at all times to the prime rate of interest published from time to time in The
Wall Street Journal plus 2%, but in no case higher than the maximum rate
permitted by law. WPX shall make payments under this Agreement by electronic
funds transfer in accordance with payment instructions provided by WMB from time
to time.

 

8



--------------------------------------------------------------------------------

ARTICLE V

WMB SUBCONTRACTORS AND PERSONNEL

Section 5.1 Subcontractors. WMB shall have the right to use Subcontractors to
provide, or assist the WMB Entities in the provision of, the Services. WMB will
be responsible for the Services performed by itself and the other WMB Entities,
and responsible for the Services performed by Subcontractors to the extent that
WMB has contractual remedies pursuant to the applicable subcontractor agreement.
In the event any such Subcontractor fails to meet expected levels of quality or
timeliness with respect to the Services, WMB will be WPX’s sole point of contact
regarding such Services.

Section 5.2 Compliance. WMB shall cause its and the other WMB Entities’
employees, agents and Subcontractors, while at WPX Facilities, to (a) comply
with reasonable personnel, operational, safety and security procedures,
policies, rules and regulations applicable to WPX Personnel and the WPX
Facilities provided in advance to WMB from time to time, and (b) comply with
reasonable requests of WPX Personnel pertaining to personal and professional
conduct. WPX shall have the right to require WMB to remove any employee, agent
or Subcontractor of the WMB Entities from a WPX Facility in an emergency or
potential emergency situation arising from any failure to comply with this
provision. In any other situation in which any employee, agent or Subcontractor
of the WMB fails to comply with this provision, WMB shall consult with WPX and
take appropriate action to remedy such failure, including removal of such
employee, agent or Subcontractor from the WPX Facilities. Notwithstanding the
foregoing, WMB retains the sole right to hire and fire its employees, and to
manage contractual relationships with its agents and Subcontractors.

ARTICLE VI

TRANSITION SERVICES MANAGEMENT

Section 6.1 Transition Services Management Process. Each party will appoint an
individual who will serve as its Transition Services Manager, and the names of
such appointed individuals shall be set forth in Schedule C. The parties,
including their respective Transition Services Managers, shall conduct meetings
and manage interactions in accordance with Schedule C. The Transition Services
Managers shall meet as expeditiously as possible to resolve any dispute
hereunder. Any dispute that is not resolved by the Transition Services Managers
within 45 days shall be resolved in accordance with the dispute resolution
procedures set forth in Article IX of the Separation Agreement.

Section 6.2 Books and Records; Audit. In addition to the rights and obligations
of the parties in Article V of the Separation Agreement, WMB shall keep books of
account and other records, in reasonable detail and in accordance with GAAP,
consistently applied, for any charges for which WPX is required to reimburse WMB
and for any charges which are priced on an consumption (e.g., hourly) basis
pursuant to this Agreement. Such books of account and other records shall be
open for WPX’s inspection during normal business hours for 24 months following
the end of the calendar year in which the expense was incurred or the applicable
Services were rendered to enable WPX to verify that the charges comply with the
terms of this Agreement; provided, however, that any such inspection or

 

9



--------------------------------------------------------------------------------

audit may be performed only by an independent third party auditing firm of
national standing that has been informed of the confidential nature of such
information and that has entered into a written confidentiality agreement with
WMB requiring it to treat such information confidentially. In no event will WPX
or such independent auditing firm have access to any information regarding the
WMB Entities’ cost of performing the Services.

Section 6.3 Audit Rights for Intellectual Property. In addition to the rights
and obligations of the parties in Article V of the Separation Agreement, where
the WMB Entities have given any one or more of the WPX Entities access to
Intellectual Property in connection with the Services, WPX will provide to WMB
or, at WMB’s request, to the third party licensors of such Intellectual Property
or an independent auditor, access at reasonable hours to WPX Personnel, WPX
Facilities, WPX records and other pertinent information, as WMB or such third
party licensor or independent auditor may reasonably request, to verify that the
use of the Intellectual Property meets applicable licensing requirements. If any
such audit or inspection results in a discovery that the WPX Entities have
failed to comply with any WMB or third party contract limitations or
requirements of which WPX has been given notice, WPX shall be responsible for
any costs associated with remedying such failure, including without limitation
the purchase of additional licenses.

ARTICLE VII

FACILITIES AND SYSTEMS

Section 7.1 WPX Facilities.

(a) General. Subject to Section 7.1(b) and Article XII, the WMB Entities will
provide the Services to the WPX Entities only at the locations for which such
Services are provided as of the date immediately prior to the Distribution Date
or, with respect to any particular Services, such other locations as may be
specifically identified in Schedule A. The WPX Entities will provide to the WMB
Entities, at the WPX Facilities and at no charge, the space, office furnishings,
janitorial service, telephone service, utilities (including air conditioning)
and office-related equipment, supplies, and duplicating services that the WMB
Entities may reasonably need to provide the Services. WMB Personnel will have
reasonable access to the WPX Facilities 24 hours a day, 7 days a week; provided,
however, that in times of emergency, turnaround or significant maintenance or
construction activity, access may be restricted or denied if required in
connection with such emergency, turnaround, maintenance or construction. In such
an event, the WMB Entities shall be excused from performing the Services to the
extent affected by such restricted access.

(b) Relocation. WPX shall promptly notify WMB of any contemplated or planned
alteration or relocation of any WPX Facility that could reasonably be expected
to impact the Services (including any impact on any WMB Entity’s cost to
perform, timing or ability to perform), and will promptly review such
contemplated or planned alteration or relocation with WMB. WPX’s notice to WMB
must be sufficiently in advance of any such alteration or relocation to allow a
reasonable amount of time for the parties, but in no event less than 90 days
prior to such alteration or relocation, to (i) agree on any changes to the
Services that may be required as a result of the alteration or relocation and
the corresponding changes to the Charges, and (ii) prepare for and

 

10



--------------------------------------------------------------------------------

implement the agreed upon changes to the Services. WMB’s obligation to proceed
with the planning for providing Services to a relocated WPX Facility will depend
upon WMB’s confirmation (in its sole discretion) that it can perform Services
for the new location. For the avoidance of doubt, if the parties cannot agree on
changes to the Services and Charges as described in this Section 7.1(b), then
the WMB Entities shall not be obligated to provide any (y) new or additional
Services, or (z) existing Services to new or additional WPX Facilities.

Section 7.2 WMB Facilities and WMB Systems.

(a) WMB Facilities. The WMB Entities may perform the Services in WMB Facilities
as WMB reasonably deems appropriate. While at WMB Facilities, WPX Personnel
shall comply with the WMB Entities’ reasonable safety and security requirements
and other relevant policies.

(b) Access to the WMB Systems. WPX will, and will require that all WPX Personnel
who have access to any WMB Systems to, limit their access to those portions of
such systems for which they are authorized in connection with their receipt and
use of the Services. WPX will (i) limit such access to those WPX Personnel who
are authorized to use the Services, (ii) upon WMB’s request, provide to WMB a
written list of the names of all of the WPX Personnel who have been granted such
access, and (iii) adhere to the applicable WMB Entities’ (or any applicable
Subcontractors’) security rules and procedures for use of WMB Systems and other
computer or electronic data storage systems. All user identification numbers and
passwords disclosed to any WPX Entity to permit WPX Personnel to access the WMB
Systems will be deemed to be, and will be treated as, “Information” for purposes
of Article V of the Separation Agreement (relating to Exchange of Information;
Confidentiality). WPX will cooperate with WMB in the investigation of any
apparent unauthorized access by WPX Personnel to the WMB Systems. If any WPX
Personnel’s access to the WMB Systems and other computer or electronic data
storage systems could technically enable such personnel to obtain access to
systems or data which they are not authorized to access, WMB may require such
personnel to execute agreements or otherwise confirm their agreement to comply
with the limits of their authorization as a condition of their right to obtain
such access.

Section 7.3 Physical Security for Facilities. WMB (or any applicable
Subcontractor) will be responsible for all security procedures at the WMB
Facilities. WPX will be responsible for all security procedures at the WPX
Facilities.

ARTICLE VIII

TECHNOLOGY AND PROPRIETARY RIGHTS

Section 8.1 Related Agreements.

(a) Ownership of Intellectual Property. Except as expressly provided in
Section 8.2, nothing in this Agreement shall grant or transfer any rights, title
or interests in any Intellectual Property invented or created before or after
the Distribution Date by or on behalf of any WMB Entity or otherwise controlled
by or licensed to any WMB Entity.

 

11



--------------------------------------------------------------------------------

(b) Development of Intellectual Property. Subject to Articles IX of this
Agreement and Article V of the Separation Agreement (relating to Exchange of
Information; Confidentiality), as between the parties, all Intellectual Property
provided, developed or acquired by or for any WMB Entity in connection with
providing the Services shall be owned by such WMB Entity.

Section 8.2 Limited License to Use WMB Work Processes and Software. WMB grants
to WPX a limited, non-exclusive, non-assignable license to use the work
processes and Software owned by the WMB Entities that are provided to the WPX
Entities in connection with the Services solely to the extent necessary for the
WPX Entities to receive Services and execute its responsibilities under this
Agreement. THE WMB ENTITIES’ WORK PROCESSES AND SOFTWARE ARE PROVIDED TO THE WPX
ENTITIES ON AN AS-IS BASIS. EACH WMB ENTITY EXPRESSLY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH WORK PROCESSES AND
SOFTWARE.

Section 8.3 No Implied Licenses. Except as expressly specified in this
Agreement, nothing in this Agreement will be deemed to grant to any WPX Entity,
by implication, estoppel or otherwise, license rights, ownership rights or any
other Intellectual Property Rights in any technology, work processes or Software
owned by any WMB Entity. However, nothing in this Section 8.3 is intended to
alter the terms of any grant of any rights, title or interests in any
Intellectual Property from WMB to WPX pursuant to the Separation Agreement.

Section 8.4 Managed WPX Contracts. To the extent there are any Managed WPX
Contracts, WMB will be responsible for: (a) notifying WPX of any performance
obligations; (b) communicating directly with the third parties with respect to
their performance obligations under such Managed WPX Contracts; and
(c) providing WPX timely notice of any renewal, termination or cancellation
dates and charges in respect of such Managed WPX Contracts.

ARTICLE IX

DATA SECURITY

Section 9.1 Ownership. As between WPX and WMB, WPX owns and will continue to own
all right, title and interest in and to all WPX Data. For the avoidance of
doubt, WMB retains ownership of data pertaining to its performance of the
Services, including data pertaining to the volume and quality of the Services.

Section 9.2 Data Security. WPX may establish backup security for data and keep
backup data files in its possession if it so chooses, but WMB will have access
to the backup data files as WMB reasonably needs to provide the Services.

 

12



--------------------------------------------------------------------------------

ARTICLE X

REPRESENTATIONS AND WARRANTIES

Section 10.1 Service Warranty. WMB warrants to WPX that it will use, and will
cause the other WMB Entities to use, the same level of care in providing the
Services as WMB and the other WMB Entities use for themselves and in no event
less than a reasonable level of care.

Section 10.2 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE X,
NEITHER THE WMB ENTITIES NOR ANY OF THEIR RESPECTIVE REPRESENTATIVES MAKE OR
HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN
EQUITY, IN RESPECT OF THE SERVICES, INCLUDING WITH RESPECT TO
(A) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE, (B) THE USE OF
THE SERVICE BY ANY WPX ENTITY AFTER THE RECEIPT THEREOF, OR (C) THE PROBABLE
SUCCESS OR PROFITABILITY OF ANY WPX BUSINESS AFTER THE RECEIPT OF THE SERVICES.

ARTICLE XI

INSURANCE

Section 11.1 Coverage. At all times during the Term and in addition to the
rights and obligations of the parties in Article VII of the Separation
Agreement, both parties shall (or shall cause their respective Affiliates to)
procure and maintain, at their own expense and for their own benefit:

(a) Commercial General Liability insurance with a combined single limit of
$1,000,000 each occurrence for bodily injury and property damage;

(b) Comprehensive Automobile Liability insurance covering owned, hired and
non-owned vehicles with minimum limit of $1,000,000 per occurrence for bodily
injury and property damage combined; and

(c) Workers’ Compensation insurance complying with the laws of the states or
states having jurisdiction over each employee and Employer’s Liability insurance
with minimum limit of $1,000,000 per occurrence.

For the policies described in (a) and (b) above, and to the extent of the
indemnifications herein, each party shall name the other party as an additional
insured. The insurance provided to the additional insured party shall be
primary.

Section 11.2 Subrogation. For all policies listed in Section 11.1, and to the
extent of the indemnifications herein, each party will agree to waive all rights
of subrogation they may have against the other party.

Section 11.3 Certificates of Insurance. Upon request, each party shall furnish
the other with a certificate(s) of insurance evidencing the above coverages.
Such insurance may be cancelled or materially altered only after 30 days advance
written notice is given to the other party.

Section 11.4 Risk of Loss. Each party shall be responsible for the risk of loss
of, or damage to, such party’s own property when situated on the other party’s
site, regardless of cause. The risk of loss of, or damage to, property in
transit will remain with the party arranging the shipment.

 

13



--------------------------------------------------------------------------------

ARTICLE XII

TERMINATION

Section 12.2 Early Termination of the Services. Except as specifically provided
in a Statement of Work for Services related to PeopleSoft application
development and maintenance, either party may, in its sole discretion, terminate
any Functional Service Area by providing 60 days prior written notice to the
other party, provided that WPX’s right to terminate Services shall not in any
event entitle any WPX Entity or any third party to use the WMB Systems or any
Intellectual Property owned or licensed by any WMB Entity and supplied to the
WPX Entities under this Agreement after the termination date, nor shall it
entitle any WPX Entity or third party to, or require any WMB Entity to disclose,
any of WMB’s Information. The Charges shall be equitably adjusted for any
Functional Service Area terminated under this Section 12.1.

Section 12.2 WMB’s Right to Terminate for Compliance Issues. WMB shall have the
right to immediately terminate the provisions of any Services if, and to the
extent, WMB determines that it must do so because (a) the provision of such
Services would cause WMB to violate applicable law or (b) a change in WPX’s or
any other WPX Entity’s method of doing business creates a conflict of interest
for any WMB Entity.

Section 12.3 Survival. In addition to the rights and obligations of Section 8.2
of the Separation Agreement (which is hereby incorporated into this Agreement),
the parties further agree that upon termination of this Agreement, all rights
and obligations of the parties under this Agreement shall cease except for
(a) obligations that expressly survive termination of this Agreement and
(b) liabilities and obligations that have accrued prior to such termination,
including the obligation to pay any Charges or other amounts accrued, even if
such Charges or amounts have not become due and payable prior to termination.

Section 12.4 Effect of Termination. Within 90 days after the termination or
expiration of this Agreement, WMB shall deliver a final invoice to WPX invoicing
all amounts accrued for Services and work performed prior to termination that
have not already been paid. WPX shall pay such amount to WMB within 30 days of
its receipt of such final invoice.

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 Limitation of Liability; Indemnification.

(a) Notwithstanding (i) WMB’s agreement to perform, or cause to be performed,
the Services in accordance with the provisions hereof, or (ii) any term or
provision of the Schedules to the contrary, WPX acknowledges that performance by
the WMB Entities of the Services pursuant to this Agreement will not subject any
WMB Entity, its Affiliates, or their respective stockholders, directors,
officers, members, agents or employees to any Liability whatsoever, except as
directly caused by the gross negligence or willful misconduct on the part of
such WMB Entity or such other Persons; provided, however, that WMB’s Liability
as a result of such gross

 

14



--------------------------------------------------------------------------------

negligence or willful misconduct will be limited to an amount not to exceed the
lesser of (A) WPX’s price paid for the particular Service, (B) WPX’s cost of
performing the Service itself during the remainder of the Term or (C) WPX’s cost
of obtaining the Service from a third party during the remainder of the Term;
provided further that the WPX will (and will cause the other WPX Entities to)
exercise its and their commercially reasonable efforts to minimize the cost of
any such alternatives to the Services by selecting the most cost effective
alternatives which provide the functional equivalent of the Services replaced.

(b) Except as specifically set forth in this Agreement, WPX hereby releases, and
agrees to indemnify and hold harmless, each WMB Entity, its Affiliates and their
respective stockholders, directors, officers, members, agents or employees from
any and all Liabilities arising from or relating to the provision or use of any
Service or product provided hereunder to the extent not directly caused by the
gross negligence or willful misconduct of such WMB Entity or such other Persons.

Section 13.2 Compliance With Laws. WPX will be solely responsible for
(a) compliance with all Laws affecting the WPX Business and (b) any use the WPX
Entities may make of the Services to assist it in complying with such Laws.

Section 13.3 Further Action. The parties shall use their reasonable best efforts
to take, or cause to be taken, all appropriate action to do, or cause to be
done, all things necessary, proper or advisable under applicable law, and to
execute and deliver such documents and other papers, as may be required to carry
out the provisions of this Agreement and to consummate and make effective the
transactions contemplated by this Agreement.

Section 13.4 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses.

Section 13.5 Authorization. WPX appoints the WMB Entities, their officers,
employees and agents, or any of them, as agents for the WPX Entities to take all
actions necessary or appropriate to perform the Services. To the extent the
parties remain part of a consolidated group as determined by GAAP, WPX and WMB
agree that, in connection with the provision of Services, any officer of WMB is
authorized to take any action on behalf of any WPX Entity under the same
authorities and limitations that would apply to his or her actions as an officer
of WMB based upon the WMB Delegation of Authority policy or similar document
then in force and effect at WMB; WPX shall, and shall cause the other WPX
Entities to, execute such other instruments and take such further action as may
be required in order to effectuate the foregoing authorization. WPX expressly
waives, on its own behalf and on behalf of the other WPX Entities, any defense
of lack of authorization that might asserted against WMB or any third party as
to any transaction entered into on behalf of any WPX Entity by the WMB Entities,
or any of their officers, employees or agents under the terms of this
Section 13.5.

Section 13.6 Assignment. This Agreement may not be assigned by operation of law
or otherwise by WPX without the express written consent of WMB (which consent
may be granted or withheld in the sole discretion of WMB), and any attempted
assignment without such consent shall be null and void.

 

15



--------------------------------------------------------------------------------

Section 13.7 Force Majeure.

(a) If a Force Majeure Event is claimed by either party, the party making such
claim shall orally notify the other party as soon as reasonably possible after
the occurrence of such Force Majeure Event and, in addition, shall provide the
other party with written notice of such Force Majeure Event within five days
after the occurrence of such Force Majeure Event.

(b) Except for a party’s obligations to make payments hereunder (including, but
not limited to, those obligations under Article IV), neither party will be
liable for any nonperformance or delay in performance of the terms of this
Agreement when such failure is due to a Force Majeure Event. If either party
relies on the occurrence of a Force Majeure Event as a basis for being excused
from performance of its obligations hereunder, such party relying on the Force
Majeure Event shall (i) provide an estimate of the expected duration of the
Force Majeure Event and its probable impact on performance of such party’s
obligations hereunder and (ii) provide prompt notice to the other party of the
cessation of the Force Majeure Event.

(c) Upon the occurrence of a Force Majeure Event, the same will, so far as
possible, be remedied as expeditiously as possible using commercially reasonable
efforts. It is understood and agreed that nothing in this Section 13.7(c) shall
require the settlement of strikes, lockouts or labor disputes by acceding to the
demands of any opposing party therein when such course is inadvisable in the
discretion of the party having the difficulty.

Section 13.8 Acknowledgment. The parties acknowledge that the terms and
conditions of this Agreement have been the subject of active and complete
negotiations, and that this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any provision of this
Agreement.

Section 13.9 Order of Precedence. In the event of a conflict between Articles I
through XIII of this Agreement and the Schedules hereto, Articles I through XIII
of this Agreement shall take precedence over the Schedules.

Section 13.10 References. References to any Schedule includes all subparts,
schedules, exhibits, attachments, appendices and annexes to such Schedule. For
example, a reference to Schedule A-1 will be deemed to reference any attachments
to such Schedule, and references to Schedule A will be deemed to include
Schedules A-1 through A-10 and their respective subparts, schedules, exhibits,
attachments, appendices and annexes.

Section 13.11 Incorporation of Separation Agreement Provisions. The following
provisions of the Separation Agreement are hereby incorporated herein by
reference, and unless otherwise expressly specified herein, such provisions
shall apply as if fully set forth herein (references in this Section 13.12 to an
“Article” or “Section” shall mean Articles or Sections of the Separation
Agreement, and references in the material incorporated herein by reference shall
be references to the Separation Agreement): Article V (relating to Exchange of
Information; Confidentiality), Article VII (relating to Mutual Releases;

 

16



--------------------------------------------------------------------------------

Indemnification); and Article X (Miscellaneous) (excluding Sections 10.3
(Expenses) and 10.12 (Assignment)). In the event of any conflict or
inconsistency between any of the foregoing provisions of the Separation
Agreement and any provision of this Agreement, this Agreement shall prevail with
respect to matters governed by this Agreement.

[The remainder of this page is intentionally left blank.]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

THE WILLIAMS COMPANIES, INC. By:   /s/ Alan S. Armstrong   Name: Alan S.
Armstrong   Title: Chief Executive Officer

 

WPX ENERGY, INC. By:   /s/ Ralph A. Hill   Name: Ralph A. Hill   Title: Chief
Executive Officer

[Signature Page to Transition Services Agreement]